Court of Appeals
                            Sixth Appellate District of Texas

                                   JUDGMENT


Reverse Mortgage Funding, LLC,                      Appeal from the 115th District Court of
Appellant                                           Marion County, Texas (Tr. Ct. No.
                                                    1900039).      Supplemental Memorandum
No. 06-19-00063-CV           v.                     Opinion delivered by Justice Burgess, Chief
                                                    Justice Morriss and Justice Stevens
Carla Nagle Blevins Robertson, Appellee             participating.



        As stated in the Court’s opinion of this date, we vacate our January 3, 2020, judgment,
dismiss the appeal, and, in keeping with the parties’ request, order that Reverse Mortgage bear
the costs of this appeal.


                                                     RENDERED MARCH 5, 2020
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk